Case 2:17-cv-06061-JS-SIL Document 38 Filed 07/06/21 Page 1 of 1 PageID #: 500

                                    COUNTY OF SUFFOLK




                                           STEVE BELLONE
                                      SUFFOLK COUNTY EXECUTIVE

DENNIS M. COHEN                                                         DEPARTMENT OF LAW
COUNTY ATTORNEY




July 6, 2021


Hon. Joann Seybert, U.S.D.J.
United States District Court, Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722


Re: Milau v. Suffolk County
       17-cv-6061(JS) (SIL)

Dear Judge Seybert:

Pursuant to the Court’s Order of July 1, 2021, defendants file herewith a copy of plaintiff’s
2016 pistol license application.


Respectfully submitted,

Dennis M. Cohen
County Attorney

/s/ Arlene S. Zwilling
By: Arlene S. Zwilling
Assistant County Attorney




LOCATION                             MAILING ADDRESS
H. LEE DENNISON BLDG.                 P.O. BOX 6100                                    (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦   HAUPPAUGE, NY 11788-0099     ♦         TELECOPIER (631) 853-5169
